This is an appeal by the above-named claimants-appellants from judgments and decisions of the Court of Claims dismissing their claims. The claim of Henry M. Dutton was filed for damages for personal injuries sustained on the 4th of September, 1934, as a result of a fall from the top of a cliff in John Boyd Thacher Park based on the alleged negligence of the State. The claim for the death of Mary Curtis was filed for damages by reason of her death at the same time. Both the accidents happened on a dark night. The park is located about seventeen miles from Albany on the top of a winding rocky cliff. There is evidence in the case that the two men and two women in the car drove to the park. Before starting the men had been drinking some beer and after meeting the girls they stopped and secured some liquor. An examination of the evidence in the record does not disclose proof of any negligence on the part of the State, its officers, agents or employees. It does demonstrate that said Henry M. Dutton and Mary Curtis, deceased, were guilty of negligence contributing to the accident. The evidence before the Court of Claims sustained the judgments and findings. Judgments unanimously affirmed, without costs. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.